Citation Nr: 0427197	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  99-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  He also served in the U.S. Army Reserves 
before and after his period of active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that new and 
material evidence adequate to reopen a claim of entitlement 
to service connection for bipoloar disorder, mixed, and 
alleged PTSD symptoms had not been submitted.  

A hearing was held in October 1999 before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 
2002).  A copy of the hearing transcript is attached to the 
claims file.

In an October 2000 decision, the Board reopened the claim and 
remanded it to the RO for further development of the 
evidence.

After development by the RO, the case was returned to the 
Board for review and adjudication.  In a July 2003 decision 
the Board denied entitlement to service connection for a 
psychiatric disorder to include PTSD.  

The veteran appealed the Board's July 2003 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  The 
appellant and the Secretary of Veterans Affairs (the parties) 
filed a Joint Motion to Remand the appeal to the Board.  The 
parties stated that a remand was required in order for the 
Board to ensure compliance with its remand order in October 
2000.  The Court issued an Order in March 2004 that granted 
the motion, vacated the Board's July 2003 decision, and 
remanded the matter pursuant to 38 U.S.C.A. § 7252(a) for 
development and readjudication consistent with the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Joint Motion for Remand, the parties stated that the 
Board erred by not ensuring that there had been compliance 
with the remand instructions in the October 2000 remand.  
(See Stegall v. West, 11 Vet. App. 268, 271 (1998)).  

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
More recently, the Court has held that the veteran must also 
be requested to provide any evidence in his possession that 
pertains to the claims.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).

In the October 2000 Remand, the Board had noted that the 
veteran testified at his personal hearing that he had 
received medical treatment from Dr. Jeffery Schleuter and the 
Waco VA Medical Center in 1982 and 1984 and the treatment 
records were not in the claims file.  In the remand 
instructions, the Board requested that the identified records 
from the Waco VA Medical Center be requested and associated 
with the claims file.  (See Bell v. Derwinski, 2 Vet. App. 
611 (1992), VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review).  
Although records from the Waco VA Medical Center for 
treatment in 1984 and 1985 were included in the records 
received from the Social Security Administration in June 
2001, the records from 1982 are not in the claims file.  

Although in the remand instructions, a specific request for 
treatment records from Dr. Schleuter was not included, there 
was an instruction to obtain the names and addresses of all 
medical care providers who had treated the veteran for 
psychiatric problems and the authorization for VA to obtain 
medical records not already on file.  In January 2001, the RO 
wrote to the veteran requesting that he furnish identifying 
information of medical providers or employers who had 
provided him with additional relevant medical treatment or 
evaluations, not already reported to the RO, for his 
psychiatric problems.  Although it appears that the veteran 
did not respond to this letter, he had earlier submitted a 
signed authorization for release of records form in April 
1998 with a statement also mentioning treatment by Dr. 
Schleuter.

In the Joint Motion for Remand, the parties noted that the 
Board had ordered the VA RO to schedule the veteran for an 
examination to determine the nature and etiology of his 
psychiatric disorder and requested a medical opinion.  The 
parties found that the veteran was afforded a VA examination 
in July 2002 and the examiner provided a general opinion as 
to the origin of the veteran's psychiatric disorder but 
failed to address specific matters.  The parties found that 
the examiner (1) failed to express an opinion as to whether 
there is clear and unmistakable evidence that the veteran had 
a preexisting psychiatric disorder upon his entry into active 
duty; (2) failed to provide a diagnosis for the preexisting 
psychiatric symptomatology prior to entering service and did 
not express an opinion as to the degree of probability that 
the disorder was aggravated during the period of active duty, 
and, if so, was it due to the natural progress of the 
disorder; and (3) failed to provide an opinion as to whether 
it is as likely as not that the current psychiatric disorder 
was caused by the veteran's period of active duty to include 
the stress he reportedly experienced therein.  In addition, 
the doctor did not state that he could not answer any of the 
above questions without resorting to pure speculation.  Our 
review finds that, in fact, the VA examiner did state that in 
his opinion the veteran's "current psychiatric problems were 
not aggravated by military service and were not caused by 
military service."  Nevertheless, as instructed in the Joint 
Motion to Remand, the reviewer will be asked to furnish an 
opinion addressing the matters above specified.  See Chisem 
v. Gober, 10 Vet. App. 526, 527-528 (1997); Allin v. Brown, 
10 Vet. App. 55, 57 (1997); Browder v. Brown, 5 Vet. App. 
268, 270 (1993) ("[Q]uestions settled on a former appeal of 
the same case are no longer open for review.... 'the 
principle law of the case' has been applied to the 
application of the law in decisions of Federal courts in 
cases remanded to administrative agencies.").  

In addition, inasmuch as this case also involves the matter 
of aggravation of a claimed pre-existing disorder, the Board 
points out that there has been a change in the interpretation 
of the law with respect to the adjudication of claims 
involving pre-existing conditions and the application of the 
presumption of soundness.  Essentially, the law as 
interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003) 
and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to 
rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  This interpretation 
must be applied upon readjudication of the claim at issue on 
the merits.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(i) inform the claimant about the information 
and evidence not of record that is necessary 
to substantiate the claim; 
(ii) inform the claimant about the information 
and evidence that VA will seek to provide; 
(iii) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(iv) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  After securing a current 
authorization for release of records from 
the veteran, request the veteran's 
medical treatment records from Dr. J. 
Schleuter.

3.  Request the veteran's pertinent 
treatment records from the Waco VA 
Medical Center for 1982 to 1985.  

4.  After obtaining any additional 
records to the extent possible, obtain a 
medical opinion from the VA physician who 
examined the veteran in July 2002, or if 
he is not available, from an appropriate 
physician regarding the etiology of the 
veteran's current psychiatric disorder.  
The claims folder, to include a copy of 
this Remand and all additional records 
obtained, must be made available to the 
medical reviewer in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.  

a.  The reviewer should provide an opinion as 
to whether there is clear and unmistakable 
evidence that the veteran had a preexisting 
psychiatric disorder upon his entry into 
active duty, and, if so, provide a diagnosis 
for the disorder.  

b.  If a preexisting psychiatric disorder is 
diagnosed, the reviewer should provide an 
opinion as to whether there is clear and 
unmistakable evidence that the disorder was 
not aggravated (i.e. underwent a permanent 
increase in severity) during the veteran's 
period of active duty.  If an increase in 
severity is shown during the veteran's period 
of active duty, the reviewer should express 
an opinion as to whether or not such an 
increase was due to the natural progress of 
the disorder.

c.  For any current diagnosed psychiatric 
disorder, the reviewer should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the disorder was 
caused by the veteran's period of active 
duty, to include the stress he reportedly 
experienced therein; or whether such a 
relationship is unlikely (i.e., less than a 
50-50 probability).  The clinical findings of 
record and the reasoning which form the basis 
of the opinion requested should be clearly 
set forth.  

If the reviewer cannot answer any of the 
above questions without resorting to pure 
speculation, it should be so stated. 

d.  Note:  The term "as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

e.  Actual examination of the veteran should 
be conducted only if the reviewer believes it 
is necessary in order to render the requested 
opinion. 

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim.  The Board is obligated 
by law to ensure that the RO complies 
with its directives, as well as those of 
the Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  If 
any benefit sought on appeal remains 
denied, the appellant and his attorney 
should be provided an SSOC containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




